DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 31 is objected to because of the following informalities:  
	-Claim 31, line 7, “the sled arm” should instead be “the sled assembly”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,987,104 (cited in IDS), hereinafter referred to as USP ‘104. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding Claims 21 and 31 of the instant application, Claim 1 of USP ‘104 recites essentially all elements of the claims of the instant application. Although the specific language may not be identical or arranged in the same manner, essentially all limitations are anticipated by Claim 1 of USP ‘104. The differences between the Claims 21 and 31 and Claim 1 of USP ‘104 are not patentably distinguishable. For example, Claim 31 recites an end effector including an anvil assembly which is not recited in Claim 1 of USP ’104, however, this is a common feature in the art of surgical staplers and is not a patentably distinguishable feature. 
	Further, Claims 22-30 and 32-40 are either anticipated or are not patentably distinct from Claims 1 and 2 of USP ‘104. For example, Claims 23 and 24 of the instant application comprise features not anticipated by Claims 1 or 2 of USP ‘104, however, these features are merely arrangements of the structural features (i.e. foot, blade and spring) and are viewed as features that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated into the inventions of Claims 1 or 2 of USP ‘104. Note it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(VI)(C).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-30 and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding Claims 24 and 34, both claims recite “a compression spring disposed in parallel relation with a longitudinal axis of the cartridge”. This limitation lacks sufficient support within the original disclosure and therefore constitutes new matter. Paragraphs [00175] and [00176] describe the compression spring and its placement in the knife mount and figures such as Figures 58, 61, and 62 appear to show a similar arrangement to that as claimed. However, neither portion of the specification states or clearly shows such a “parallel” relationship. It is noted that the Figures appear to show sufficient support for a “substantially parallel” relationship but there is not sufficient support for the specific “parallel” relationship as claimed. 
	Claims 25-30 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims depend from Claims 24 and 34.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 27 and 37, both claims recite “the blade is disposed in registration with a height of the pivot pin when the blade is disposed in the first position”. This limitation renders the claim indefinite as it is unclear as to what the “height” of the pivot pin is referring to and further it is unclear as to what relationship “in registration with” is intending to encompass. It is unclear if the claim is referring to the blade comprising the same height or some other relationship/alignment with the height of the pivot pin. Further it is unclear as to what reference point the height is being measured relative to.
	Claims 28-30 and 38-40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from either Claim 27 or Claim 37 and do not clarify the scope of the indefinite limitations outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yan (US PGPUB 2017/0189023- cited in IDS).
Regarding Claim 21, Yan discloses a cartridge assembly (1; Figure 1) for a surgical stapling system (Figures 2-4), the cartridge assembly (1) comprising: 
a cartridge (14); 
a sled assembly (12; Figures 2-6) configured to drive fasteners through the cartridge (14; Para. 0033); 
a spring (15; Figure 6) coupled to the sled assembly (12; Para. 0032); and 
a knife (11) supported by the sled assembly (12) and having a knife arm and a blade (“cutting edge portion” of knife; Para. 0033) supported by the knife arm (see “Annotated View of Figure 6” below), the knife arm (“knife arm” of 11 shown below) configured to pivot relative to the sled assembly (12) about a pivot pin (13) to move the blade between a first position (Figure 2) and a second position (Figure 3; Para. 0032-0033), the knife arm (of 11) including a foot (see “foot” shown below) that is coupled to the spring (15) to enable the spring (15) to urge the foot in a first direction (i.e. clockwise direction) and the blade (of 11) in the first position (Figure 2; Para. 0032-0033).  
Note: Alternatively, the “foot” can be interpreted as just the area of the “knife arm” below the pivot pin 13 which is indirectly coupled via the arm to the spring and such a “foot” and its entirety is clearly only urged (via the spring) in a distal direction.

    PNG
    media_image1.png
    255
    297
    media_image1.png
    Greyscale
 
Annotated View of Figure 6

Regarding Claim 22, Yan discloses the blade (of 11) is supported on a proximal portion (as shown above) of the knife arm (of 11).  

Regarding Claim 23, Yan discloses the foot (of 11) is distal to the blade (note that a portion of the foot clearly extends distally of the cutting edge) and the first direction is a distal direction such that the spring is positioned to urge the foot in the distal direction to maintain the blade (of 11) in the first position (Figure 2; per Para. 0033; note above as the rotational direction clearly includes a distal direction and alternatively, the bottom portion of the foot below the pivot clearly moves in a distal direction).
  
Regarding Claim 24, Yan discloses the spring is a compression spring (15; as shown which clearly acts as a compression spring) disposed in parallel relation with a longitudinal axis of the cartridge (14 as shown).  
Regarding Claim 25, Yan discloses the sled assembly (12) includes a knife mount (see “knife mount portion” (proximal recessed portion of the sled) above) that supports the spring (15), the knife mount coupled to the knife arm (of 11) by the pivot pin (13).  

Regarding Claim 26, Yan discloses the cartridge (14) includes a tissue-contacting surface (See Figure 5), wherein, in the first position, the blade (of 11) has height that is disposed below the tissue-contacting surface (of 14; Para. 0033; Figure 2).  

Regarding Claim 27, Yan discloses the blade (of 11) is disposed in registration with a height of the pivot pin (13) when the blade (of 11) is disposed in the first position (Figure 2; note the 112 rejections above; further note that given the lack of clarity the term can be interpreted in a broad manner as the blade is always in alignment and therefore in registration of some sort with the pin and as both reside on the knife arm).  

Regarding Claim 28, Yan discloses in the second position (Figure 3), the blade (of 11) is disposed above the tissue-contacting surface (of 14; “exposed” per Para. 0033).  

Regarding Claim 29, Yan discloses the knife mount includes a stabilizing finger (see “Annotated View of Figure 6” above) that extends from the knife mount to engage the knife arm (11) when the blade is in the second position (see Figure 3 as the arm clearly abuts the annotated “stabilizing finger” shown in “Annotated View of Figure 6”).  

Regarding Claim 30, Yan discloses the stabilizing finger extends over the spring (15 as shown).  

Regarding Claim 31, Yan discloses a surgical stapling system (1, 2; Figures 2-4; Para. 0028), comprising: 
an end effector (1, 2; Figures 2-4) including an anvil assembly (2) and a cartridge assembly (1; Figure 1), the cartridge assembly (1) including: 
a cartridge (14); 
a sled assembly (12); 
a spring (15) coupled to the sled assembly (12; Para. 0032); and 
a knife arm (arm of 11; see “Annotated View of Figure 6” above) pivotably supported on the sled assembly (12) by a pivot pin (13), the knife arm (11) including a foot (see “Annotated View of Figure 6” above) that is coupled to the spring (15; Para. 0032); 
a blade (“cutting edge portion”) supported (integrally supported) on the knife arm (11; note the alternative 103 rejection below) and movable between a first position (Figure 2) and a second position (Figure 3) in response to pivoting movement of the knife arm (11; Para. 0032-0033).  
Regarding Claims 32-40, refer to the rejections of Claims 22-30 outlined above as the same limitations are recited and addressed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PGPUB 2017/0189023), in view of Heinrich (US PGPUB 2005/0159778).
	Regarding Claim 31, assuming arguendo that the knife (11) of Yan cannot be interpreted as a blade (“cutting edge portion”) supported (integrally supported) on a knife arm, in which the Examiner does not concede to, attention can be brought to the teachings of Heinrich which include a surgical stapling system (10; Figure 1) comprising a cartridge assembly (Figure 4c) which includes a sled assembly (32, 34; Figures 6A-6C) and a knife arm (35) and a blade (36) supported on the knife arm (35) wherein the knife arm (35) and blade (36) are separate pieces of material (see Para. 0083).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Yan such that the blade and knife arm (of 11) are separate structures as taught by Heinrich. By modifying Yan in this manner, the knife blade can be readily removed from the shank as taught by Heinrich (Para. 0083) and therefore the blade can be replaced without replacing the entire knife and sled assembly. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have made the knife arm and blade of Yan separable. See MPEP 2144.04(V)(C)
	Regarding Claims 32-40, see the 102 rejection above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Robinson (USP 10,194,992), Shelton (USP 9,848,877) and Knodel (USP 8,439,246) each disclose different sled and knife assemblies wherein a knife blade is pivoted between a first and second position to perform cutting and be stored in the cartridge thereof.
	-Burbank (USP 11,147,552) discloses a knife slidably mounted to a sled assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/8/2022